

117 HR 4483 IH: Veterans and Servicemember Consumer Protection Act of 2021
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4483IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Miss Rice of New York (for herself and Mr. Upton) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish a coordinator within the Federal Trade Commission to prevent fraud and scams targeting or adversely affecting military veterans and servicemembers, and for other purposes.1.Short title This Act may be cited as the Veterans and Servicemember Consumer Protection Act of 2021.2.Coordinator for the prevention of fraud and scams targeting or adversely affecting veterans and servicemembers(a)Establishment of coordinatorThe Chairman of the Federal Trade Commission shall designate a coordinator (in this section referred to as the coordinator) within the Bureau of Consumer Protection for the purpose of advising the Commission on the prevention of fraud and other scams targeting or adversely affecting United States military veterans and servicemembers and to assist the Commission with the following:(1)OversightThe coordinator shall collaborate with other staff of the Bureau of Consumer Protection to monitor the market for fraud and scams using mail, television, internet, telemarketing, or recorded message telephone call (in this section referred to as robocall) solicitations and marketing that target or adversely affect United States military veterans and servicemembers and shall assist in coordinating with other relevant agencies as appropriate regarding the requirements of this section.(2)Consumer educationThe coordinator shall, in consultation with the Attorney General, the Secretary of Veterans Affairs, the Secretary of Defense, the Postmaster General, the Chief Postal Inspector for the United States Postal Inspection Service, and other relevant agencies as appropriate, coordinate and support the Commission’s work to—(A)disseminate to United States military veterans and servicemembers and the families and caregivers of such individuals general information on fraud and scams using mail, television, internet, telemarketing, or robocall solicitations and marketing that target or adversely affect United States military veterans and servicemembers, including descriptions of the most common fraud and other scams;(B)disseminate to United States military veterans and servicemembers and the families and caregivers of such individuals information on reporting fraud and scams targeting or adversely affecting United States military veterans and servicemembers to ReportFraud.ftc.gov (or another appropriate website operated by the Commission, as determined by the Chairman of the Commission) where such complaints will become available to applicable law enforcement agencies, including the Federal Bureau of Investigation and the attorneys general of the States;(C)provide publicly available information about enforcement actions taken by the Commission related to fraud or scams using mail, television, internet, telemarketing, or robocall solicitations and marketing; and(D)maintain a website to serve as a resource for information for United States military veterans and servicemembers and the families and caregivers of such individuals regarding fraud or scams using mail, television, internet, telemarketing, or robocall solicitations and marketing, and other identified fraud and other scams, that target or adversely affect United States military veterans and servicemembers.(3)ComplaintsThe coordinator shall coordinate and support the Commission’s establishment of procedures to—(A)review complaints by United States military veterans and servicemembers who believe they have been a victim of fraud or scams using mail, television, internet, telemarketing, or robocall solicitations and marketing in the Consumer Sentinel Network, and shall make those complaints immediately available to applicable Federal, State, and local law enforcement authorities; and(B)regularly update the Consumer Sentinel Network’s Military Dashboard Report to make public aggregated, general information on reports of fraud and scams using mail, television, internet, telemarketing, or robocall solicitations and marketing, including descriptions of the most common fraud and other scams using such methods of communication.(b)Commission definedIn this section, the term Commission means the Federal Trade Commission. (c)Effective dateThis section shall take effect on the date that is 1 year after the date of the enactment of this Act.